Case 1:19-cv-01095-LDH-VMS Document 67 Filed 02/14/20 Page 1 of 1 PageID #: 1143



  VIA ECF

  The Honorable LaShann DeArcy Hall
  United States Magistrate Judge
  United States District Court
  Eastern District of New York
  225 Cadman Plaza East, 4H North
  Brooklyn, New York 11201

                                                              February 14, 2020


  Re:    133 Patchen Avenue Lender, LLC v 133 Patchen Realty, LLC,
         No. 1:19-cv-01095-LDH-VMS

  Dear Honorable DeArcy Hall:

  I have just received notice that the above referenced case is scheduled for a status conference on
  February 20, 2020. Beginning today, I will be out of the country until March 3. I have made
  attempts to contact opposing counsel, but they have refused to respond to my emails.

  I respectfully request an adjournment of the status conference. I am available on the following
  days: March 4, 5 and 9 in the afternoon and all day March 10, 13, 16, 24 and 30. Please let me
  know if any of these days are available to the Court.

                                                              Respectfully,

                                                              Joseph M. Claro
